COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-343-CV
  
  
IN 
RE PROGRESSIVE CONCEPTS,                                               RELATOR
INC., 
D/B/A HAWK ELECTRONICS
  
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM
OPINION1
------------
        The 
court has considered relator's petition for writ of mandamus, the motion for 
temporary relief, and the response thereto and is of the opinion that relief 
should be denied.  Accordingly, relator's motion for temporary relief and 
petition for writ of mandamus are denied.
        Relator 
shall pay all costs of this original proceeding, for which let execution issue.
    
   
                                                                  PER 
CURIAM
   
   

PANEL 
A:   CAYCE, C.J. and HOLMAN, J.
 
DELIVERED: 
November 15, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.